DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-11, 13, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. US 20180076910.

Figure 1, Figure 11, CMTS): circuitry configured to: process cable broadband signals for full duplex communication (cable system comprising CMTS and cable modems communicating using full duplex, para. 0043); initiate a sounding process indicating that at least one cable modem (CM) is to report a signal indicative of interference between CMs (the CMTS uses a sounding method to measure cable modem isolation and identify interference groups to minimize interference, during such IG discovery, a CM transmits a signal and other CMs measure and report back to the CMTS, para. 0046); form interference groups (IGs) of CMs having interference between them based on the signal (CMs that are close enough for transmission to interfere with reception by another CM are sorted into the same interference group, a typical interference group is a tap group and may contain one to eight CMs and the interference groups are subjected to transmission constraints to minimize interference between the CMs in the interference group, para. 0046); and schedule transmissions for CMs of a particular IG to mitigate the interference (within an interference group, the CMTS schedules traffic so that the upstream of one CM will not interfere with the downstream of its neighbor, within an interference group, CMs shall not transmit and receive at the same time on the same frequency, para. 0044).

Regarding claim 2, The CMTS of claim 1, wherein the circuitry is configured to form the interference groups of CMs reported to have interference with each other above a certain noise threshold (the measured interference received by the CMTS from each CM may be used by the CMTS to group the CMs into interference groups, a CM's Interference Group includes all the CMs in the service group whose received interfering signal levels caused by the given CM's upstream transmission at a given transmit frequency, are above a designed interference limit, para. 0069).

Regarding claim 3, The CMTS of claim 1, wherein the circuitry is configured to form the interference groups of CMs reported to have interference of upstream signals of a CM with downstream reception of another CM (IG Discovery is an interference test procedure that allows the CMTS to assess the US-to-DS channel interference level to identify the IG based on a designed interference limit, CMTS commands a CM or a group of CMs to transmit an US test signal at specific frequencies in the FDX band, and instructs other CMs to measure and report the received DS signals at the spectrum where the leaked test signal may present and by analyzing the DS signal measurement together with the information of the test signal generated by the given CMs, the CMTS is able to derive the US-to-DS co-channel interference level and discover the IG for the given CMs, para. 0072).

Regarding claim 4. The CMTS of claim 1, wherein the circuitry is configured to schedule transmissions by assigning channels of a particular CM for upstream and downstream communication (within an interference group, the CMTS schedules traffic so that the upstream of one CM will not interfere with the downstream of its neighbor, within an interference group, CMs shall not transmit and receive at the same time on the same frequency, para. 0044).
CMs outside the IG that have sufficient RF isolation therefore can receive on the same DS spectrum when the given CM transmits simultaneously, para. 0071).

Regarding claim 6, The CMTS of claim 1, wherein the circuitry is configured to obtain reports of interference in terms of measurements from a particular CM indicating interference with another CM (to conduct IG discovery, CMTS commands a CM or a group of CMs to transmit an US test signal at specific frequencies in the FDX band, and instructs other CMs to measure and report the received DS signals at the spectrum where the leaked test signal may present, para. 0072).

Regarding claim 7, The CMTS of claim 6, wherein the measurements include signals indicative of signal-to-noise ratio measurements (interference groups are assignable based on the received reports, such as by grouping low SNR CMs into the same interference group, para. 0073).

Regarding claim 8, The CMTS of claim 1, wherein the circuitry is configured to repeat the sounding process for each CM (timing of an interference group discovery procedure is the CMTS begins the procedure at communication by broadcasting an IG test MAP that is received by each of multiple CMs, each CM becomes a signaling CM at different times, the signaling CM 315 places an upstream transmit test signal in an assigned RB or minislot located in the OFDMA subcarrier(s) determined from the IG test MAP, para. 0058).
Regarding claim 10, A cable modem system (Figure 1, cable system comprising CMTS and cable modems communicating using full duplex, para. 0043), comprising: a cable modem termination system (CMTS) configured to initiate a sounding process (the CMTS uses a sounding method to measure cable modem isolation and identify interference groups to minimize interference, para. 0046); a cable modem (CM), in response to the initiation of the sounding process, configured to: send a test signal to at least another CM; send to the CMTS test measurements indicating interference between the CM and the at least another CM; and the CMTS further configured to: form interference groups (IGs) of CMs based on the test measurements (CMTS commands a CM or a group of CMs to transmit an US test signal at specific frequencies in the FDX band, and instructs other CMs to measure and report the received DS signals at the spectrum where the leaked test signal may present and by analyzing the DS signal measurement together with the information of the test signal generated by the given CMs, the CMTS is able to derive the US-to-DS co-channel interference level and discover the IG for the given CMs, para. 0072); schedule transmissions for CMs of a particular IG to mitigate the interference (within an interference group, the CMTS schedules traffic so that the upstream of one CM will not interfere with the downstream of its neighbor, within an interference group, CMs shall not transmit and receive at the same time on the same frequency, para. 0044).
using a frequency division duplex minislot approach, the CMTS assigns a set of subcarriers for use in interference group testing, para. 0048).

Claims 17-20 are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Williams US 20040073937.

Regarding claim 11, The system of claim 10, Zhang does not disclose wherein the measurement test signals are frequency offset of a subcarrier.  Williams discloses upstream performance characteristics of a network are measured by looping a signal through both the downstream and upstream paths of the network, the test equipment may be located at a headend of the network and configured to transmit a signal downstream to a remotely located loopback device that redirects the signal in the upstream path to the test equipment, Abstract.  Williams discloses in the case of CMTS testing, the upconverter and downconverter frequency offsets should be approximately equal for proper operation of the CMTS, since the CMTS directs the cable modems to .



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Williams in view of Sun et al. US 20150043520.
Regarding claim 12, The system of claim 11, Zhang does not disclose wherein the offset is substantially smaller than a subcarrier spacing. Sun discloses generating a signal to achieve negligible interference to a system and being robust against an interference to meet carrier frequency offset being within 1 % of a subcarrier spacing, para. 0044.   Before the filing of the invention it would have been obvious to modify Zhang and Williams to include Sun’s subcarrier spacing.  One of ordinary skill in the art would be motivated to do so ensure robust interference mitigation.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Currivan et al. US 20140294052.

Regarding claim 14, The system of claim 10, Zhang does not disclose wherein the CM is configured to estimate a downstream frequency response in determining the 

Regarding claim 15, The system of claim 10, Zhang does not disclose wherein the test signals are continuous wave tones.  Currivan discloses a plurality of phase-continuous OFDM pilot tones are inserted in either the upstream or the downstream transmission, pilot tones such as continuous wave pilots can be generated for egress monitoring, phase-noise measurement, the detection of sub-carrier spacing and/or for other testing and measurement purposes, para. 0243, 0265.  Before the filing of the invention it would have been obvious to modify Zhang to include Currivan’s probe transmissions.  One of ordinary skill in the art would be motivated to do so to alleviate deficiencies in channel capacity, para. 0008.



Allowable Subject Matter
Claims 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468